DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17493240 filed on 10/04/2021. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0135532 filed in Korea on 10/19/2020, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sang et al. (US Patent Pub. No. 2022/0059030 A1)
Regarding claim 1, Sang teaches a display device (Sang, Fig. 1, display device 100), comprising: 
a display panel including a plurality of pixels (Sang, Fig. 1, display panel 110 with pixels P); 
a data driver configured to provide data voltages to the pixels (Sang, Fig. 1, data driver 140); 
a gate driver configured to provide gate signals to the pixels (Sang, Fig. 1, gate driver 130); and 
a controller configured to control the data driver and the gate driver (Sang, Fig. 1, timing controller 120), 
wherein the controller is configured to control a magnitude of a sensing initialization voltage applied to the pixels based on a frame rate value when operating in a variable frame mode (Sang, Figs. 6-8, magnitude of voltages V1_H and V2 are both changed as the refresh rate is changed from 60Hz to 1Hz; Sang, [0057] and [0081], the threshold voltage of driving transistor DT is sampled/sensed; Sang, [0115], V2 initialized the pixel electrode; Sang, [0081], V1_H is charged to node N3 for sensing threshold voltage of driving transistor DT; Sang, abstract, variable refresh rate mode).
Regarding claim 2, Sang teaches the limitations of the parent claim 1 and further teaches when operating in the variable frame mode, the controller is configured to: 
control the sensing initialization voltage to a first voltage level in a period in which the display panel is driven at a first frame rate (Sang, Figs. 6-8, V1_H and V2 during period when refresh rate is 1Hz), and 
control the sensing initialization voltage to a second voltage level in a period in which the display panel is driven at a second frame rate (Sang, Figs. 6-8, V1_H and V2 during period when refresh rate is 60Hz), wherein the second voltage level is higher than the first voltage level (Sang, Fig. 7, V1_H is higher when it is 60Hz than some time in the 1Hz range; Sang Fig. 6, V2 is higher when it is 60Hz than some time in the 1Hz range) and wherein the second frame rate is higher than the first frame rate.
Regarding claim 3, Sang teaches the limitations of the parent claim 2 and further teaches a power supply voltage generation circuit configured to generate the sensing initialization voltage (Sang, Fig. 1, data line DL provided by data driver; Sang, [0045] data lines DL may further include power supply lines VL, and bias voltages V1 and V2 are provided through power supply voltage V1 and V2), wherein the controller is configured to: 
provide a first voltage control signal to the power supply voltage generation circuit to generate the sensing initialization voltage at the first voltage level in the period in which the display panel is driven at the first frame rate (Sang, [0044], data driver 140 perform action according to data control signal DCS provided by the timing controller 120; Sang, Figs. 6-8, V1_H and V2 are controlled to a certain level during period when refresh rate is 1Hz), and 
provide a second voltage control signal to the power supply voltage generation circuit to generate the sensing initialization voltage at the second voltage level in the period in which the display panel is driven at the second frame rate (Sang, [0044], data driver 140 perform action according to data control signal DCS provided by the timing controller 120; Sang, Figs. 6-8, V1_H and V2 are controlled to a certain level during period when refresh rate is 60Hz).
Regarding claim 8, Sang teaches the limitations of the parent claim 3 and further teaches the controller is configured to determine whether to operate in the variable frame mode on a frame-by-frame basis (Sang, [0041] the different methods to change the refresh mode of the display, and the method are controlled by speed of clock or synchronization signal, which are all frame-by-frame control signals).
Regarding claim 11, Sang teaches a method of driving a display device (Sang, Fig. 1, display device 100), the method comprising: 
determining whether to operate in a variable frame mode (Sang, [0041] the different methods to change the refresh mode of the display); 
controlling a magnitude of a sensing initialization voltage applied to pixels based on a frame rate value when operating in the variable frame mode (Sang, Figs. 6-8, magnitude of voltages V1_H and V2 are both changed as the refresh rate is changed from 60Hz to 1Hz; Sang, [0057] and [0081], the threshold voltage of driving transistor DT is sampled/sensed; Sang, [0115], V2 initialized the pixel electrode; Sang, [0081], V1_H is charged to node N3 for sensing threshold voltage of driving transistor DT; Sang, abstract, variable refresh rate mode); and 
displaying an image based on the sensing initialization voltage (Sang, [0075]-[0076], display an image corresponding to the data voltage).
Regarding claim 12, Sang teaches the limitations of the parent claim 11 and further teaches when operating in the variable frame mode, controlling the magnitude of the sensing initialization voltage includes: 
controlling the sensing initialization voltage to a first voltage level in a period in which a display panel is driven at a first frame rate (Sang, Figs. 6-8, V1_H and V2 during period when refresh rate is 1Hz), and
controlling the sensing initialization voltage to a second voltage level in a period in which the display panel is driven at a second frame rate (Sang, Figs. 6-8, V1_H and V2 during period when refresh rate is 60Hz), wherein the second voltage level is higher than the first voltage level (Sang, Fig. 7, V1_H is higher when it is 60Hz than some time in the 1Hz range; Sang Fig. 6, V2 is higher when it is 60Hz than some time in the 1Hz range) and wherein the second frame rate is higher than the first frame rate.
Regarding claim 13, Sang teaches the limitations of the parent claim 12 and further teaches controlling the magnitude of the sensing initialization voltage includes: 
providing a first voltage control signal to a power supply voltage generation circuit to generate the sensing initialization voltage at the first voltage level in the period in which the display panel is driven at the first frame rate (Sang, [0044], data driver 140 perform action according to data control signal DCS provided by the timing controller 120; Sang, Figs. 6-8, V1_H and V2 are controlled to a certain level during period when refresh rate is 1Hz), and 
providing a second voltage control signal to the power supply voltage generation circuit to generate the sensing initialization voltage at the second voltage level in the period in which the display panel is driven at the second frame rate (Sang, [0044], data driver 140 perform action according to data control signal DCS provided by the timing controller 120; Sang, Figs. 6-8, V1_H and V2 are controlled to a certain level during period when refresh rate is 60Hz).
Regarding claim 18, Sang teaches the limitations of the parent claim 11 and further teaches determining whether to operate in the variable frame mode includes determining whether to operate in the variable frame mode on a frame-to-frame basis (Sang, [0041] the different methods to change the refresh mode of the display, and the method are controlled by speed of clock or synchronization signal, which are all frame-by-frame control signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Kim et al. (US Patent Pub. No. 2013/0002641 A1)
Regarding claim 6, Sang teaches the limitations of the parent claim 3 and further teaches generate a first power supply voltage to be applied to the pixels (Sang, Fig. 1, high potential voltage ELVDD).
Sang does not seem to explicitly teach control a magnitude of the first power supply voltage to be applied to the pixels based on the first voltage control signal and the second voltage control signal.
However, in a related art of display with variable frame mode (Kim, [0003], change a frame frequency based on properties of display image), Kim teaches control a first power supply voltage to be applied to the pixels based on the frame frequency (Kim, [0053]-[0055], Figs, 6 and 7, power supply voltage is lowered from VDD1 to VDD2 when frame frequency is changed from 60Hz to 40Hz).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to change the power supply voltage as suggested by Kim in the display of Sang. The suggestion/motivation would have been in order to minimize the luminance change when the frame frequency is changed (Kim, [0055]). Furthermore, the change of frame frequency in the display of Sang is directly corresponds to the first and second voltage control signal. 
Regarding claim 7, Sang in view of Kim teaches the limitations of the parent claim 6 and further teaches the magnitude of the first supply voltage is higher in the period in which the display panel is driven at the second frame rate than in the period in which the display panel is driven at the first frame rate (Kim, [0053]-[0055], Figs, 6 and 7, power supply voltage is lowered from VDD1 to VDD2 when frame frequency is changed from 60Hz to 40Hz).
Regarding claim 16, Sang teaches the limitations of the parent claim 13 and further teaches generating a first power supply voltage to be applied to the pixels (Sang, Fig. 1, high potential voltage ELVDD).
Sang does not seem to explicitly teach controlling a magnitude of the first power supply voltage to be applied to the pixels based on the first voltage control signal and the second voltage control signal.
However, in a related art of display with variable frame mode (Kim, [0003], change a frame frequency based on properties of display image), Kim teaches controlling a first power supply voltage to be applied to the pixels based on the frame frequency (Kim, [0053]-[0055], Figs, 6 and 7, power supply voltage is lowered from VDD1 to VDD2 when frame frequency is changed from 60Hz to 40Hz).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to change the power supply voltage as suggested by Kim in the display of Sang. The suggestion/motivation would have been in order to minimize the luminance change when the frame frequency is changed (Kim, [0055]). Furthermore, the change of frame frequency in the display of Sang is directly corresponds to the first and second voltage control signal. 
Regarding claim 17, Sang in view of Kim teaches the limitations of the parent claim 16 and further teaches the magnitude of the first supply voltage is higher in the period in which the display panel is driven at the second frame rate than in the period in which the display panel is driven at the first frame rate (Kim, [0053]-[0055], Figs, 6 and 7, power supply voltage is lowered from VDD1 to VDD2 when frame frequency is changed from 60Hz to 40Hz).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Ahn et al. (US Patent Pub. No. 2019/0206348 A1)
Regarding claim 9, Sang teaches the limitations of the parent claim 8. Sang does not seem to explicitly teach an active time counter configured to generate an active count signal by counting an input clock signal during an active period; and 
a blank time counter configured to generate a blank count signal by counting the input clock signal during a blank period, and 
wherein the controller is configured to determine whether to operate in the variable frame mode based on the active count signal and the blank count signal.
However, Sang teach that determining refresh rate based on clock and blank signals (Sang, [0041]). And in the related art of variable display mode, Ahn teaches the use of an active time counter configured to generate an active count signal by counting an input clock signal during an active period; and 
a blank time counter configured to generate a blank count signal by counting the input clock signal during a blank period, and 
wherein the controller is configured to determine whether to operate in the variable frame mode based on the active count signal and the blank count signal (Ahn, [0066] Figs. 5, 6B and 6C, counter 142 determine driving frequency of the display panel by counting the number of clock signal in the active period and blank period).
Sang differs from the recited invention of claim 9 that it does not specify how the clock period and blank signals are used. Ahn provides the detail on how it is done with such signals that is known in the art before the time of the first effective filing of the claimed invention. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in perform the specific way as suggested by Ahn in the system of Sang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
Regarding claim 19, Sang teaches the limitations of the parent claim 18. Sang does not seem to explicitly teach generating an active count signal by counting an input clock signal during an active period; 
generating a blank count signal by counting the input clock signal during a blank period; and 
determining whether to operate in the variable frame mode based on the active count signal and the blank count signal.
However, Sang teach that determining refresh rate based on clock and blank signals (Sang, [0041]). And in the related art of variable display mode, Ahn teaches generating an active count signal by counting an input clock signal during an active period; 
generating a blank count signal by counting the input clock signal during a blank period; and 
determining whether to operate in the variable frame mode based on the active count signal and the blank count signal (Ahn, [0066] Figs. 5, 6B and 6C, counter 142 determine driving frequency of the display panel by counting the number of clock signal in the active period and blank period).
Sang differs from the recited invention of claim 9 that it does not specify how the clock period and blank signals are used. Ahn provides the detail on how it is done with such signals that is known in the art before the time of the first effective filing of the claimed invention. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in perform the specific way as suggested by Ahn in the system of Sang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Pub. No. 2022/0059030 A1) in view of Rao (US Patent Pub. No. 2020/03112270 A1)
Regarding claim 10, Sang teaches the limitations of the parent claim 8. Sang does not seem to explicitly teach the controller is configured to determine whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface.
However, in a related art of controlling a display to operate in different refresh rates, Rao teaches a controller is configured to determine whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface (Rao, [0056] target-frequency control signal via I2C bus to control display in different refresh rate).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to configure the controller in the way as suggested by Rao to include a I2C interface for the display of Sang. The suggestion/motivation would have been in order to enable the controller to drive a larger variety of displays, i.e. different resolutions, while reduce the cumbersome user control (Rao, [0056]).
Regarding claim 20, Sang teaches the limitations of the parent claim 18. Sang does not seem to explicitly teach determining whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface.
However, in a related art of controlling a display to operate in different refresh rates, Rao teaches determining whether to operate in the variable frame mode based on a variable frame mode start signal received through an inter-integrated circuit (I2C) interface (Rao, [0056] target-frequency control signal via I2C bus to control display in different refresh rate).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to configure the controller in the way as suggested by Rao to include a I2C interface for the display of Sang. The suggestion/motivation would have been in order to enable the controller to drive a larger variety of displays, i.e. different resolutions, while reduce the cumbersome user control (Rao, [0056]).

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a method/display that adjusting a magnitude of a sensing initialization voltage applied to a display when the display is operated in a variable display mode. The above cited prior art references teaches similarly such method/display (see above rejection for more detail, specifically rejection of claim 6, where different power supply voltages are provided based on the different frequencies/mode of the display). However, the specifics of relationship/dependency of the power supply voltages with the data voltage which also ties back to the different frequencies/mode of the display in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2020/0160795 A1 to Heo et al. discloses a similar invention as recited, specifically a different reset/initialization voltage for different modes of the display, see Figs. 13, 14 and their respective paragraphs in the specification.
U.S. Patent Publication No. 2020/00226978 A1 to Lin et al. discloses a similar invention as recited, specifically a different reset/initialization voltage for different modes of the display, see Figs. 13, 15 and their respective paragraphs in the specification, Vdini(n) and Var.
U.S. Patent Publication No. 2022/0051630 A1 to Shen et al. discloses a similar invention as recited, specifically a different reset/initialization voltage for different modes of the display, see Fig. 16, Vint and [0170] length of time of Vint is determined according to the time of Vtotal, brightness is kept constant when changing frame rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693